Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 11, 2022

                                     No. 04-21-00586-CV

                                       Hamzah ANJUM,
                                          Appellant

                                               v.

                                Zeenat SHAMS-UL-QAMAR,
                                         Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-24053
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
        Appellee’s brief was due by July 7, 2022. On July 5, 2022, appellee filed a pro se motion
requesting an extension of time and appointment of appellate counsel. The next day, appellee
filed another pro se motion requesting a sixty-day extension of time to file her brief. After
consideration, we grant appellee’s request for an extension of time and order her brief due by
September 6, 2022. However, we deny appellee’s request for the appointment of counsel. See
Aguilar v. Aguilar, No. 02-11-00370-CV, 2012 WL 6632526, at *3 (Tex. App.—Fort Worth
Dec. 21, 2012, no pet.) (mem. op.) (recognizing no right to appointed counsel in protective order
proceeding).




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court